Title: To George Washington from Salamon Coen Bacri, 6 August 1792
From: Bacri, Salamon Coen
To: Washington, George


 Livorno [Tuscany], 6 Aug. 1792. Suggests that his family, because of its influence over and ties to the court of the Dey of Algiers, could assist in restoring peace between the United States and the Dey and in effecting the release of the American mariners held captive at Algiers. Bacri offers to advise the American plenipotentiary about how best to conduct

his negotiations with the Dey so as to bring their discussions to a mutually satisfactory conclusion.
